— Appeal from a judgment of the Supreme Court (Hayden, J.), entered April 21, 2011 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating various prison disciplinary rules following a tier III hearing. He commenced this CPLR article 78 proceeding challenging this determination. Supreme Court dismissed the petition and petitioner appeals. The Attorney General has advised this Court that the subject determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the $5 mandatory surcharge has been restored to petitioner’s inmate account. In view of this, and given that petitioner has received all the relief to which he is entitled, the appeal is dismissed as moot (see Matter of VanNess v Fischer, 89 AD 3d 1248, 1248-1249 [2011]; Matter of Joseph v LaClair, 79 AD3d 1495, 1496 [2010]).
Peters, P.J., Lahtinen, Malone Jr., Kavanagh and McCarthy, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.